Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 11/30/2021.  In virtue of this communication and examiner’s amendment entered below, claims 1-20 are allowed.
Claims 1 and 19-20 are amended without adding new subject matter.  The amendments are supported by at least paragraphs [0260-0265] of the originally filed specification.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/05/2022, 01/13/2022, and 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full Statutory term of the US patent No. 

 

Response to Arguments
Applicant's arguments filed 11/30/2021 with regard to claims 1-18 have been fully considered:
-With regard to rejection under Double patenting, the rejection is withdrawn in view of the amendment and terminal disclaimer filed on 01/05/2021, 01/13/2021, and 01/14/2021.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 11/30/2021, and the examiner amendment.

Interview Summary
	Authorization for this examiner’s amendment was given in a communication with Kristen Schunter (Reg. No. 76,519). 
During a first phone interview examiner suggested an examiner amendment to make all independent claims similar to independent claim 1, further Examiner requested filling a terminal disclaimer with regard to US Patent No. 10,726,297, US Patent No.10,909,075, and US Patent No. 9,727,618 to place the case in condition for allowance. Applicant’s representative agreed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Kristen Schunter (Reg. No. 76,519.)

Please amend the original claims 1-20 as follows:
1. (Previously Presented) A computer-implemented method of collecting usage data and identifying information of interest within an organization, wherein the organization includes a structured body of users with associated roles within the organization and who have access to information items, the method comprising: 
determining use data that represents interactions with the information items by at least some of multiple users within the organization, the use data characterizing relationships among the information items with respect to users within the organization, wherein the information items include user data and collections of information items; 
generating interest data indicating affinity among each of a plurality of sets of the information items based on the determined use data, wherein generating the interest data includes:

determining the affinity among the information items based on the identification of the at least one set of two or more information items; 
for each of a plurality of the information items, determining at least one of a consumption, engagement, or influence value for the information item based on the generated use data and the generated interest data; and 
providing, for display, an indication of the determined values for the plurality of information items. 
2. (Original) The computer-implemented method of claim 1, wherein information items include profiles of the users, a document, or a portion of a document, and wherein the organization is a business enterprise or a legal entity. 
3. (Previously Presented) The computer-implemented method of claim 1:
wherein a relationship between a user and a respective information item corresponds to an activity performed by the user on the respective information item, 

wherein determining the use data includes tracking the activity. 
4. (Original) The computer-implemented method of claim 3, wherein tracking the activity is performed using a web browser without downloading external software or documents. 
5. (Previously Presented) The computer-implemented method of claim 1, further comprising determining a relationship between two users that corresponds to at least one of: 
an organizational relationship between the two users with respect to the roles of the two users with the organization, 
an activity performed by the two users together within the organization, or 
a pair of relationships respectively between the two users and the same information item. 
6. (Original) The computer-implemented method of claim 1, wherein the providing comprises: 
providing a popularity of an information item, 
providing a popularity of a collection of information items, 
providing an authority of a user, or 
providing the interest data. 

a number of activities performed on the first information item, 
an authority of users who performed activities on the first information item, or 
a popularity of collections of information items to which the first information item belongs. 
8. (Original) The computer-implemented method of claim 6, further comprising determining the authority of a user based on a number of activities performed on information items created by the user. 
9. (Original) The computer-implemented method of claim 6, further comprising determining the popularity of a collection of information items based on a number of activities performed on the information items in the collection. 
10. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
for each of multiple versions of a respective information item:
presenting the version of the respective information item to a plurality of users within the organization, 
measuring a level of engagement with the version of the respective information item by the plurality of users within the organization, and 
comparing the measured levels of engagement. 

12. (Previously Presented) The computer-implemented method of claim 1, further comprising determining an affinity between a first user and an information item based on: an affinity between the first user and a second user and a relationship between the second user and the information item, or an affinity between the first user and a collection to which the information item belongs. 
13. (Original) The computer-implemented method of claim 1, further comprising determining an affinity between a user and a collection of information items based on a relationship between the user and the collection. 
14. (Original) The computer-implemented method of claim 1, wherein the providing comprises providing usage and activity data for a particular information item. 
15. (Original) The computer-implemented method of claim 1, wherein the providing comprises displaying aggregate usage and activity data for a spot or spotlist. 
16. (Original) The computer-implemented method of claim 1, wherein the providing comprises providing aggregate usage and activity data for a user. 

18. (Original) The computer-implemented method of claim 17, wherein measuring the affinity among the information items based on the determined use data further comprises: 
for each of a plurality of pairs of users, 
calculating the degree to which the pair of users is connected in a social graph; and 
calculating a sum based on the calculated affinity value for the pair of users and the calculated the degree to which the pair of users is connected. 
19. (Currently Amended) A computer-readable storage medium, excluding transitory signals and carrying instructions, that if executed by a computing system having a processor, cause the computing system to perform a method for collecting usage data and identifying information of interest within an organization, wherein the organization includes a structured body of users with associated roles within the organization and who have access to information items, the instructions comprising: 
instructions for determining use data that represents interactions with the information items by at least some of multiple users within the organization, the use data characterizing relationships among the information items with respect to users within the organization, wherein 
instructions for generating interest data indicating affinity among each of a plurality of sets of the information items based on the determined use data, wherein generating the interest data includes:
identifying, based on the use data, at least one set of two or more information items that have been interacted with by a plurality of the users in the organization, where each set of information items includes a first information item from the set of information items and a second, different information item from the set of information items, and where each of the plurality of users interacted with both the first information item and the second information item; and
determining the affinity among the information items based on the identification of the at least one set of two or more information items; 
instructions for determining, for each of a plurality of the information items, 
instructions for providing, for display, an indication of the determined values for the plurality of information items. 

a component configured to determine use data that represents interactions with the information items by at least some of multiple users within the organization, the use data characterizing relationships among the information items with respect to users within the organization, wherein the information items include user data and collections of information items; 
a component configured to generate interest data indicating affinity among each of a plurality of sets of the information items based on the determined use data, wherein generating the interest data includes:
identifying, based on the use data, at least one set of two or more information items that have been interacted with by a plurality of the users in the organization, where each set of information items includes a first information item from the set of information items and a second, different information item from the set of information items, and where each of the plurality of users interacted with both the first information item and the second information item; and

a component configured to, for each of a plurality of the information items, determine an influence value for the information item based on the generated use data and the generated interest data; and 
a component configured to provide, for display, an indication of the determined values for the plurality of information items.

Allowable Subject Matter

Claims 1-20 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Cidon et al. (Us 2014/0019497), discloses A system, computer readable medium and a method for modifying a file, the method may include: determining, by a management server within a cloud computing environment, to modify the file; retrieving the file from a storage entity that is managed by a first storage service within the cloud computing environment; modifying the file, by the management server, to provide a modified file, wherein the modifying comprises flagging the modified file as to be handled by an agent that is hosted by a device of a user, wherein the agent is arranged 
Plakhov et al. (US 2016/0231884) discloses A system, computer readable medium and a method for modifying a file, the method may include: determining, by a management server within a cloud computing environment, to modify the file; retrieving the file from a storage entity that is managed by a first storage service within the cloud computing environment; modifying the file, by the management server, to provide a modified file, wherein the modifying comprises flagging the modified file as to be handled by an agent that is hosted by a device of a user, wherein the agent is arranged to cooperate with a management server; and providing the modified file to at least one storage service.(Abstract.)
A statement indicating reasons for allowable subject matter follows:  The Examiner amendment, the analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A computer-implemented method of collecting usage data and identifying information of 
Dependent Claims are allowed due to their dependency on the above-noted independent claims.


						Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661